UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6875


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cr-00001-JCC-4)


Submitted:   August 26, 2010                 Decided:   September 7, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Jones, Appellant Pro Se. Lawrence Joseph Leiser, Steven
Donald Mellin, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert     Jones     appeals      the     district       court’s         order

denying    his   motion    for     reduction     of    sentence       pursuant        to   18

U.S.C. § 3582(c) (2006).               We have reviewed the record and find

no reversible error.            Accordingly, we affirm.             See United States

v.   Jones,     No.    1:08-cr-00001-JCC-4        (E.D.       Va.    June       10,   2010);

United States v. Hood, 556 F.3d 226 (4th Cir.), cert. denied, __

U.S. __, 130 S. Ct. 321 (2009) (noting that defendant convicted

of   a   crack    offense,       but    sentenced      pursuant      to     a    mandatory

statutory minimum sentence, is ineligible for a reduction under

§ 3582(c)(2)).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and    argument      would    not    aid    the       decisional

process.

                                                                                  AFFIRMED




                                           2